Concurring Opinion by
Mr. Justice Roberts :
I concur in the result and would affirm the court below. The trial court here correctly applied the basic and governing principles we mostly recently expressed in Deitch Co. v. Bd. of Property Assessment, 417 Pa. 213, 209 A. 2d 397 (1965), Pittsburgh Miracle Mile Town & Country Shopping Center, Inc. v. Bd. of Property Assessment, 417 Pa. 243, 209 A. 2d 394 (1965), and McKnight Shopping Center, Inc. v. Bd. of Property Assessment, 417 Pa. 234, 209 A. 2d 389 (1965).
Mr. Justice Jones and Mr. Justice Cohen concur in this opinion.